Case 19-16253-amc         Doc 31    Filed 03/13/20 Entered 03/13/20 15:49:09          Desc Main
                                    Document     Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
               EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

IN RE:                                         :              CHAPTER 13
                                               :
         REBECCA LIBERTY                       :
                                               :       PETITION NO.: 19-16253-AMC
                DEBTOR                         :

    NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT
   SUMMIT TRACE APARTMENTS, LP TO PROCEED WITH AN EVICTION FOR
             99 SUMMIT TRACE ROAD, LANGHORNE, PA 19047

         Summit Trace Apartments, LP has filed papers with the court seeking relief from the

automatic stay to proceed with an eviction for 99 Summit Trace Road, Langhorne, PA 19047.

         Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)

         If you do not want the court to permit Summit Trace Apartments, LP to proceed with an

eviction for 99 Summit Trace Road, Langhorne, PA 19047or if you want the court to consider

your views on the motion, then on or before March 30, 2020, you or your attorney must:

         File with the court a written response explaining your position at:

U.S. Bankruptcy Court
Robert N.C. Nix, Sr. Federal Courthouse
900 Market Street, Suite 400
Philadelphia, PA 19107

If you mail your response to the court for filing, you must mail it early enough so the court will

receive it on or before the date stated above. You must also mail a copy to:

Jénel R. Marraccini, Esquire
660 2nd Street Pike
Southampton, PA 18966
Case 19-16253-amc         Doc 31   Filed 03/13/20 Entered 03/13/20 15:49:09             Desc Main
                                   Document     Page 2 of 2



William C. Miller (Trustee)
PO Box 1229
Philadelphia, PA 19105

       Attend the hearing scheduled to be held on April 7, 2020 at 11:00 a.m., in Courtroom 4,

United States Bankruptcy Court, Eastern District of Pennsylvania, 900 Market Street, Suite 400,

Philadelphia, PA 19107.

       If you or your attorney do not take these steps, the court may decide that you do not

oppose the relief sought in the motion or objection and may enter an order granting that relief.


                                             Respectfully submitted,

                                             COHEN MARRACCINI, LLC.

                                       BY:          /s/ Jénel R. Marraccini
                                             JÉNEL R. MARRACCINI, ESQUIRE
                                             Attorney for Movant
                                             660 Second Street Pike
                                             Southampton, PA 18966
                                             (215)887-8100
